DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 2007/0139285 A1) in view of Finn et al. (US 2017/0017871 A1).
Regarding claim 1, Maruyama teaches an attachable booster antenna (14) configured to attach to a coil antenna (13), the attachable booster comprising:
a body (2); and
an antenna (1) including a plurality of resonant antennas disposed on the body, with each resonant antenna including:
an insulator layer having a first surface and a second opposing surface (2); and

wherein the opening of the first and second loop antennas overlap an opening of the coil antenna in the plan view of the insulator layer when the attachable booster is attached to the coil antenna (Fig. 18).
Murayama lacks the details of the insulator surfaces and the relative configuration of the first loop antenna and the second loop antenna.
Finn teaches an insulator layer having a first and second surface that opposes the first surface in a thickness direction of the insulator (adhesive layer, Fig. 9); and a first loop antenna disposed on the first surface of the insulator (720A) and a second loop antenna disposed on the second surface of the insulator (720B) to oppose the first loop antenna (Fig. 7C); wherein the first and second loop antennas are disposed to collectively form a closed loop in a transparent plane viewed from a normal direction of either of the first and second surfaces of the insulator layer (Fig. 7), wherein an opening area in the loops of at least one of the first and second loop antennas overlaps an area in a loop of the coil antenna in a plan view (Fig. 11B); and wherein the first and second loop antennas overlap each other in the thickness direction of the insulator (Figs. 7A-C).
Therefore it would have been obvious to one of ordinary skill in the art to use the antenna and insulator configuration discussed in Finn because it allows for a more compact package and ensures that the first and second antenna do not short each other out (paragraph 0225 of Finn).
Regarding claim 2, Murayama teaches wherein the antenna is configured to set a resonant frequency of at least one resonant antenna at a center of an array of the plurality of resonant antennas higher than a resonant frequency of at least one resonant antenna at a respective end of the array of the plurality of resonant antennas [0008].

Regarding claim 4, Murayama teaches wherein the plurality of antennas in the antenna are two-dimensionally disposed on the body (Fig. 15, Fig. 18).
Regarding claim 5, Murayama teaches wherein the first and second loop antennas of each of the plurality of resonant antennas includes inner and outer diameter dimensions that are substantially equal to respective dimensions of the coil antenna (Fig. 8).
Regarding claim 6, Murayama teaches wherein the antenna includes:
a first row having a plurality of the resonant antennas disposed along the first direction; and
a second row having a plurality of the resonant antennas disposed along the first direction (Fig. 9, Fig. 11).
Regarding claim 7, Murayama teaches wherein the resonant antennas in the second row are disposed offset from the resonant antennas in the first row (Fig. 11).
Regarding claim 8, Murayama teaches further comprising a slot configured for the coil antenna to be inserted therein (Fig. 10, antenna placed into slot between layers).
Regarding claim 9, Murayama teaches wherein the body comprises a curved surface shape (Fig. 1(a)).
Regarding claim 10, Murayama teaches wherein the body comprises a card type (Fig. 5 is card shaped).
Regarding claim 12 and 13, these claims are analogous to the claims above, and are therefore also taught by Murayama and Finn.
Regarding claims 21 and 22, this claim is mostly analogous to the claims above.
Murayama further lacks the configuration of the loop antennas.
Finn teaches wherein the first and second loop antennas are each a single loop antenna (Fig. 7A, Fig. 7B);and wherein a first end of the first loop antenna and a first end of the second loop antenna overlap each other in the thickness direction of the insulator layer, and a second end of the first loop antenna and a second end of the second loop antenna overlap each other, such that the respective first and second ends of the first and second loop antennas collectively form the closed loop when viewed from the normal direction of either the first and second surfaces of the insulator layer (Fig. 7A, Fig. 7B, Fig. 7C).
Therefore it would have been obvious to use the antenna configuration disclosed by Finn because it allows the antennas to be easily concealed while increasing the effectiveness of the wireless device (Paragraph 0231 of Finn) and prevented the antennas from shorting each other out (Paragraph 0225 of Finn).
Regarding claims 23-31, these claims are analogous to the claims above and are therefore also taught by Murayama and Finn.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Finn and are required by the amendment regarding the antenna configuration.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876